 256DECISION OF NATIONAL LABOR RELATIONS BOARDWisconsin Beef Industries, Inc. and United Foodand Commercial Workers International Union,AFL-CIO' and Wisconsin Beef Industries, Inc.Employee Committee, Party in Interest. Case18-CA-5962May 2, 1980BY MEMBERS JENKINS, PENELLO, ANDTRUESDALEDECISION AND ORDEROn November 13, 1979, Administrative LawJudge John M. Dyer issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommendedOrder, as modified herein.The Administrative Law Judge concluded thatRespondent had engaged in numerous acts in viola-tion of Section 8(a)(1), (2), and (3) of the Act. Withone exception, we affirm these findings of the Ad-ministrative Law Judge.2i The name of the Charging Party, formerly Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO, is amended toreflect the change resulting from the merger of Retail Clerks Internation-al Union and Amalgamated Mealcutters and Butcher Workmen of NorthAmerica, AFL-CIO, on June 7, 1979.2 In agreeing with the Administrative Law Judge that Respondent vio-lated Sec. 8(a)(2) of the Act by, inter aa, dominating the Wisconsin BeefIndustries, Inc. Employee Committee, we note that the vice of a domi-nated labor organization "is that an employer can discourage collectivebargaining by holding the organization] out to his employees as an in-strument for that purpose which they can adhere to without incurring hisdisfavor" Grafton Boat Company, Inc., 173 NLRB 999, 1003 (1968) Ineffect, the dominated labor organization discourages genuine collectivebargaining by giving employees only the semblance of collective-bargain-ing strength while ultimate control is still maintained by the employer.The Employee Committee at Respondent clearly demonstrates this vicePlant Manager McDevitt repeatedly made known to employees that heviewed the Employee Committee as a means of solving Respondent'sproblems without a union. McDevitt testified that the Committee wasnever recognized as a bargaining representative and that he did not con-sider his meetings with the Committee to be negotiations. The recordshows only one instance in which a suggestion of the Committee was ap-proved by McDevitt. This fact, along with McDevitt's position duringmeetings, sitting behind a desk placed in front of the employee repre-sentatives, and his role in opening meetings and initiating discussion ofspecific topics, inevitably led employees to the conclusion that it was Re-spondent through McDevitt who was in control of the organization. Thisis graphically illustrated by the fact that when an employee representa-tise resigned from the Committee because she felt it was ineffectual, shefirst told McDevitt and asked him what employees to tell and how toselect a new representative. On the facts before us, the AdministrativeLaw Judge was justified in finding that Respondent unlawfully dminat-ed the Employee Committee.249 NLRB No. 34On October 24, 1978, the Union filed a secondpetition for an election in a production and mainte-nance unit at Respondent.3On November 3, 1978,10 days after the Union had filed its most recentpetition, Respondent announced to the employeesthat they were receiving a wage increase, retroac-tive to October 29, 1978, and would receive an-other wage increase in July 1979. The Administra-tive Law Judge found this announcement and grantof the increase to be a violation of the Act. In find-ing a violation, the Administrative Law Judge didnote that Respondent had announced in September1978, several weeks prior to the filing of the Octo-ber 1978 petition, its intention to conduct an indus-try wage survey and to adjust its wages according-ly. Respondent's officials testified that in mid-Octo-ber 1978, and before the petition was filed, Re-spondent decided upon the amount of the increase,but, according to its officials, awaited advice fromcounsel concerning the impact of President Cart-er's wage price guidelines on the proposed increasebefore announcing any increase. The employeeswere told in late October that an increase would begiven and, as noted, on November 3 the increasewas announced.In finding a violation in the announcement andgranting of the increase, the Administrative LawJudge first noted that Respondent had offered as adefense to its earlier July 1978 layoff its precariousfinancial condition. He then found it "startling"that in so short a period of time after a layoff foralleged economic reasons Respondent could affordthe 50-cent increase which it granted. He furthernoted the timing of the increase, and Respondent'sprevious unlawful action directed toward the em-ployees' organizing efforts. Based on these factors,he found it "impossible to credit" Respondent's de-fense that the increase was decided on prior to itsknowing of the employees' resurgent interest inunionization as demonstrated by the second peti-tion, and was not intended to have an effect on theUnion organizational efforts. In its exceptions Re-spondent argues that in finding a violation the Ad-ministrative Law Judge failed to consider all therelevant evidence. We find merit in Respondent'sexception.Thus, we conclude the Administrative LawJudge failed to take into account that the an-nouncement of the wage survey to the employeesin September 1978, coincided with a marked im-provement of Respondent's financial condition,:' The Union had earlier withdrawn a petition for an election in such aunit after the July 21, 1978, layoff of the production and maintenance em-ployees. The Administrative Law Judge found this layoff violated Sec.8(a)(3) and (I) of the Act. We are affirming that finding WISCONSIN BEEF INDUSTRIES, INC.257which had previously been poor.4Indeed, since itbegan operation in February 1978, Respondent hadlost money during every month except June. But,in September, Respondent began recouping theselosses, and by the end of November it was makingprofit.5The Administrative Law Judge also failedto give adequate weight to the fact that Respond-ent's initial announcement in September 1978 con-cerning the wage survey (which was to be com-pleted as soon as possible), and future salary adjust-ments antedated the Union's second petition andfollowed withdrawal of the first petition by almost2 months. According to uncontroverted evidence,the decision to give the increase was made a weekbefore the second petition was filed. In spite ofthis, the Administrative Law Judge chose to dis-credit Respondent's claim that the increase was de-cided on prior to its ascertaining knowledge of therenewed organizational activities. We cannot agreewith his basis for doing so. The AdministrativeLaw Judge concluded that Respondent knew aboutthe second organizing effort prior to its decision togrant the wage increase because, during October,one employee had worn a union sticker on herhard hat, while another had asked whether shewould be "hassled about the Union" when she wasrecalled from layoff. Contrary to the Administra-tive Law Judge, we are not persuaded that knowl-edge that one employee was wearing a union stick-er establishes knowledge of organizing activity.Furthermore, in view of the first organizing cam-paign, Respondent may have understood thesecond employee's statement as an expression offear of retaliation for union activity in connectionwith the first campaign. In sum, neither incident es-tablishes Respondent's knowledge of renewed orga-nizing effort. Thus, although the timing of the in-crease and Respondent's prior unfair labor prac-tices are cause for suspicion, they do not, withoutmore, establish a violation in the face of evidencethat the employees were told an increase wasforthcoming and that the increase was decidedupon before the petition was filed. Accordingly,we shall dismiss this allegation of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-' We stress, however, that this characterization of Respondent's prioreconomic situation in no way signals a disagreement with the Administra-tive Law Judge's finding of an 8(a)(3) violation in the July 1978 layoffand his rejection of Respondent's economic defense offered there as a jus-tification for that layoff, Respondenl's balance sheet for the month of October appears to indi-cate additional losses. However, Respondent's vice president of finance,James Coulombe, testified without contradiction that this as due to achange in accounting methods adopted on the advice of Respondent'sauditors, who had just conducted a fiscal year audit.lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Wisconsin Beef Industries, Inc., Eau Claire, Wis-consin, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Delete paragraph l(e) and renumber the subse-quent paragraphs accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all sides had the op-portunity to participate and offer evidence, it hasbeen found that we violated the Act and we havebeen ordered to post this notice and to abide bythe following.WE WILL NOT fire or layoff employees forengaging in union and concerted activitiesamong themselves and with other employeesfor their mutual aid and protection.WE WILL NOT vary or abandon benefitsgranted to our employees through the mediumof the Wisconsin Beef Industries, Inc. Employ-ee Committee.WE WILL NOT unlawfully interrogate ouremployees about their union activities or senti-ments or their knowledge of the union activi-ties or sentiments of other employees.WE WILL NOT threaten our employees withloss of work or closure of the plant to inhibittheir union activities.WE WILL NOT create the impression of sur-veillance of the activities of our employees norwill we request employees to attend unionmeetings and report about them to us.WE WIL. NOT warn or threaten employeesthat we would only operate our plant non-union and would close the plant before operat-ing with a union.WE WILI. NOT tell employees that we laidthem off and did not recall some of our em-ployees because of the union activities of ouremployees.WE WILI. NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed under Section 7 ofthe Act.WE WILL. offer Daniel L. Mayer and all theemployees who were laid off on July 21, 1978. 258DECISION OF NATIONAL LABOR RELATIONS BOARDimmediate and full reinstatement to theirformer jobs or, if those jobs no longer exists,to substantially equivalent positions, withoutprejudice to their seniority or any other rightsor privileges previously enjoyed, and WE WILLreimburse them for the pay they lost as aresult of our action, with interest.WE WILL withdraw and withhold recogni-tion from and completely disestablish the Wis-consin Beef Industries, Inc. Employee Com-mittee, or any successor thereto, as a repre-sentative of the employees.Our employees are free to become or remainmembers of United Food and Commercial WorkersInternational Union, AFL-CIO, or any other unionthey desire.WISCONSIN BEEF INDUSTRIES, INC.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: TheAmalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, herein called the Union orCharging Party, filed a charge on September 1, 1978,'and an amended charge on December 12, against Wis-consin Beef Industries, Inc., herein called Respondent orthe Company, alleging that Respondent had violatedSection 8(a)(l), (2), and (3) of the Act. The Regional Di-rector issued a complaint on December 20 alleging thatRespondent had interrogated and threatened its employ-ees; created an impression that it surveilled their unionactivities; promised and granted wage increases andother benefits; fostered, promoted, and assisted in theformation of, and recognized Wisconsin Beef Industries,Inc., Employee Committee, herein called the Committee,as a representative of its employees; discharged employeeDaniel L. Mayer; laid off all its employees on July 21;and failed and refused to reinstate a substantial portion ofthem to equivalent employment positions because oftheir union activities, in violation of Section 8(a)(l), (2),and (3) of the Act.Respondent's timely answer, as amended at the hear-ing, admitted the service and commerce allegations; thestatus of the Union and the Committee; the supervisorystatus of certain Respondent officers and agents; the dis-charge of Mayer; and the shut down of the plant, butdenied that it had violated Section 8(a)(l), (2), and (3) ofthe Act.In its post-hearing brief, Respondent stated that it hadmade clear to General Counsel prior to the hearing andto me during the hearing that it did not contest the alle-gations relating to 8(a)(l) statements and interrogationsengaged in by its former Plant Manager Eugene McDi-vitt and his subordinates, nor did it contest the 8(a)(3) al-legation concerning Daniel Mayer. Respondent furtherdid not contest the discriminatory nature of the recall ofUnless otherwise specified, all dates herein refer to 1978employees following the July 21 shutdown except withrespect to two employees. Specifically, Respondent con-tests the 8(a)(2) allegation, the 8(a)(3) allegation, as re-gards the layoff of its employees on July 21, and that thegranting of a wage increase on November 3 violatedSection 8(a)(1).In considering all the facts in this case, I have deter-mined that Respondent violated Sections 8(a)(1), (2), and(3) of the Act in all of the aspects alleged in the com-plaint.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing held in Eau Claire, Wisconsin, on March13, 14, and 15, 1979. Briefs from Respondent and Gener-al Counsel have been received and considered.On the entire record in this case, including the exhibitsand testimony, and noting the contradictions in testimo-ny, and my evaluation of the reliability of the witnessesbased on the evidence, I make the following:FINDINGS OF FACTI. COMMERCE FINDINGS AND UNION STATUSRespondent is a Wisconsin corporation with its plantand office in Eau Claire, Wisconsin, where it is engagedin the preparation, packaging, nonretail sale, and distribu-tion of beef and related products. During the past year,Respondent purchased and received from points directlyoutside of Wisconsin goods and materials valued inexcess of $50,000, and during the same period, sold andshipped directly to points outside of Wisconsin products,goods, and materials valued in excess of $50,000.Respondent admits, and I find, that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Respondent admits, and I find, that the Union hereinand the Committee are each labor organizations withinthe meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsPaul R. Schanno (since deceased) was at all relevanttimes chairman of the board of a corporate structureknown as Consolidated Dressed Beef, and Roger B.Miller was its president. Under that corporate structurewere three companies, Green Bay Dressed Beef, HuronDressed Beef, and Fargo Beef Industries. These threecompanies are engaged primarily in a slaughtering oper-ation and sale of beef carcasses.Eugene W. McDivitt had worked at Landy's PackingCompany and for other companies in the meat industryand, in January 1977, talked to Schanno and Miller aboutstarting a boning, fabrication, and grinding operation.Consolidated Dressed Beef did not have such an oper-ation. Following a number of discussions, Schanno andMiller agreed to establish such a business with McDivittto run it. As set up, Respondent would provide an outletfor the three slaughtering companies' sale of beef car-casses and would round out the overall business. Workbegan on Respondent's plant in May 1977 and it wascompleted and ready for operation on February 8.--- WISCONSIN BEEF INDUSTRIES, INC.259Donovan Fox, who had worked with McDivitt atLandy's, was the maintenance coordinator in overseeingthe erection of Respondent's plant and, when it beganoperations, became the acting plant manager. Ed Arnst-ed, who had also worked at Landy's, became the super-visor foreman of the boning operation.Landy apparently had a layoff and stopped its oper-ations, sometime in either late 1977 or early 1978, andmost of the office staff and practically all of Respond-ent's employees were recruited from Landy's staff, withArnsted and McDivitt choosing and recruiting the em-ployees whom they knew and wished to have.McDivitt was responsible for all phases of Respond-ent's operations. He testified that he would consult withRespondent's corporate officers, Schanno and Miller, ifhe were to change the type of operation from ordinarycattle to a choice operation or if he was going to expenda large sum of money. Otherwise, complete and totalcontrol of the day-to-day operation of Respondent restedwith McDivitt. In fact, Respondent pictured McDivitt asa one-man operation with no interference and with littlecontrol from Schanno and Miller.McDivitt talked to Landy employees several monthsprior to the opening of Respondent's plant. In October1977, he discussed with Kathleen Austin, who had anumber of years' experience at Landy's, what her posi-tions would be at Respondent. In November 1977,McDivitt discussed with Carol Phillippi and her husbandwhat their positions would be and told them he wantedno unions in the plant and that if a union did come in,they would probably close the plant.McDivitt had other conversations with prospectiveemployees closer to the opening of the plant. Approxi-mately a week before the opening, McDivitt interviewedGregory Flemming and said he was going to run theplant nonunion and that they would probably have anemployee committee. Velma Atchison was interviewedby McDivitt several days prior to February 8 and wastold that the plant would not be union and that McDivittwould shut it down if a union came in. McDivitt saidthat if she was for the union, she could go out the door.A number of employees testified that in their interviewsprior to the opening of the plant, they were told thiswould be a nonunion plant and that McDivitt wanted nounion there. McDivitt admitted that in his prehire inter-views with employees he told them the employer wasnonunion and intended to stay nonunion and that if theydid not want to work in a nonunion plant they should goelsewhere.B. Events of February and MarchOn February 8, the plant operations began and McDi-vitt held a meeting of all employees. McDivitt testifiedthat what he told the employees on that day concerningRespondent's nonunion philosophy was something hehad discussed with Miller and Schanno prior to that timeand that such represented their feelings as well. Accord-ing to McDivitt, the employees were told that the policywas to be nonunion and that they wanted to keep it non-union for at least a year and asked the employees to givehim a year to see how the plant worked. He also dis-cussed with them how much they could save on uniondues and had an employee named Progreba tell the em-ployees how much union dues had cost him at anotherplant and that he was opposed to paying union dues.Also, the question of an employee committee wasbrought up (McDivitt states by one of the employees)and he said he would go along with whatever was com-fortable with the employees. In regard to an employeecommittee, McDivitt testified that the concept was dis-cussed with Schanno and Miller back in October 1977,when they were establishing Respondent's employeepolicies, and that there were employee committees atSchanno and Miller's other plants.There was some minor disagreement among the wit-nesses as to whether the establishment of an employeecommittee was mentioned at the February 8 meeting orwhether it took place I or 2 weeks later. In any event,the overwhelming testimony by General Counsel wit-nesses is to the effect that Respondent wanted an em-ployee committee established so that it could handlewhatever problems arose with its employees and nothave them go to a union. Velma Atchison stated thatMcDivitt said he would like the employees to start acommittee and told them that for the packaging depart-ment they should have one representative and other de-partments would have one or two, depending on theirsize. In any event, an employee committee was estab-lished and its first meeting was held in February.Charles Lee, an organizer with the Charging Party,testified that he contacted Daniel Mayer on February 16concerning the Union and gave Mayer union authoriza-tion cards to be distributed among employees. He testi-fied that the first union meeting took place on February24 and a second meeting was held on March 1, but hedaily met with employees in the vicinity of the plant.Donvan Fox testified that he and McDivitt knew ofthe union activities at the plant within a month of theplant's opening and that they saw union cards handedout and had seen some of them in Respondent's trashcans.Daniel Mayer had a number of years' experience as achuck boner and had worked at Landy's for more than 3years. Arnsted had been a foreman over him at Landy'sand there were never any complaints about his work.Mayer said he got blank union authorization cards fromLee in February, attended a number of union meetings,passed out the authorization cards and received complet-ed authorization cards which he returned to Lee. Mayerwas asked by Supervisor Arnsted, I or 2 days before hewas discharged, if he was involved with the Union andMayer said he was not.Prior to this time, McDivitt had asked Pat Marco,who was a lead person in packaging, to go to the unionmeeting and report back to him on it. Marco testifiedthat she went to the union meeting held during the firstweek of March and saw Mayer, who spoke out in favorof the Union, and also saw Progreba there. She statedshe reported back to McDivitt on the meeting.I conclude and find that Respondent violated Section8(a)(1) of the Act by McDivitt's request of Marco andby receiving her later report on the meeti:lg and byArnsted's interrogation of Mayer. 260DECISION OF NATIONAL LABOR RELATIONS BOARDOn March 13, Daniel Mayer worked on what istermed a "turkey neck." This means a piece of meatwhere the backbone has been cut crookedly instead of inhalf. According to Mayer and others, when the bone isnot split in half it becomes very difficult to remove themeat from around the bones or to disjoint those bonesand on a number of occasions if a person tries to disjointand remove all the meat their knife is broken. Most em-ployees remove whatever meat they reasonably can andtoss the "turkey neck" on the conveyor to go to the nextstation where employees with "whizzer" knives clean upthe bones. On this occasion, Arnsted brought the "turkeyneck" back to Mayer and told him he could do betterthan that. Mayer got a bit more of the meat off beforetossing it back on the conveyor belt.That evening, Mayer was brought to the office whereMcDivitt talked about his work on arm chucks and the"turkey neck," and a bit of an argument ensued. McDi-vitt told Mayer he was "causing a lot of waves aroundthere" and they were dismissing him. On the same day,an experienced employee named Enslinger who support-ed the Union and had worked at Landy's and beenbrought to Respondent by Arnsted, quit following a con-frontation. Enslinger's known boning style was toremove the meat and not disjoint a two-bone chuck.McDivitt spoke to Enslinger about his boning practice.Enslinger reportedly told McDivitt that was the way hehad always done it and would continue to do so and ifMcDivitt did not like it he would leave.Gloria Denzel, who had worked in the office atLandy's and was brought to Respondent with OfficeManager Krebsbach, testified that McDivitt told some ofthe office employees when Mayer and Enslinger wereterminated that Respondent did not need people likeMayer and Enslinger, that Mayer was an instigator and itwas best to get rid of trouble before it started. Denzeltestified that prior to that she had heard that Mayer andEnslinger were being watched by Arnsted, McDivitt,and Fox.Tom Gibson was also an office employee under Man-ager Krebsbach. He testified, that on the day Mayer andEnslinger were terminated, he heard rumors in the officethat Mayer and Enslinger were trying to bring the Unionin.As notied, supra, Respondent does not contest the alle-gation of the unlawful discharge of Mayer. The evidenceis ample to demonstrate that Respondent's reason for dis-charging Mayer, and possibly for provoking Enslinger toquit, was because of the union activities they engaged in.I credit the testimony of Mayer, Denzel, and Gibsonconcerning the terminations and find that Respondent bythe termination of Mayer violated Section 8(a)(1) and (3)of the Act.McDivitt testified that the first meeting of the Com-mittee took place on February 22 and he and Fox attend-ed. He thought that the committee members had beenelected but was not sure and was not in attendance attheir selections. A number of the employees testified thatthey were picked, they thought, by their fellow employ-ees but there was no balloting. There was no testimonythat they were appointed by management. McDivittstated that Progreba and another employee met with himprior to the first meeting and he told them that theycould use the lunchroom for group meetings. The em-ployees were all paid by Respondent for their attendanceat the first and subsequent meetings. McDivitt and Foxsat behind a desk, with the employees seated facingthem, and McDivitt explained to the employees theCompany's policies which he, along with Schanno andMiller, had developed and drafted in October 1977. Theydiscussed the leave policies, vacations, related subjectsand he told them that he would meet with the committeeto discuss disciplinary actions before taking any actionagainst employees.McDivitt testified that following the first meeting hemet with Schanno and Miller and informed them of whathad been discussed and they told him what policiescould be modified.Velma Atchison testified that Pat Marco told her theemployees in the packaging area wanted her to representthem. At the first meeting, approximately 15 committeemembers were present with McDivitt and Fox, who saidthey wanted to discuss a contract. The employer's ruleswere read. Atchison said that during this meeting McDi-vitt said there would never be a union in the plant, thatRespondent would shut down first and said he had beentold this, in an apparent reference to the Company'sowners.After the first meeting, Atchison discussed the compa-ny rules with the other employees and they suggestedsome changes. There was a meeting of committee mem-bers only led by Progreba prior to the second meetingwith McDivitt.At the second meeting she suggested some changes, in-cluding a guaranteed workweek and raises. No directanswer was received on these suggestions. McDivittstated that the Company could be a big, happy family ifthey resolved their difficulties within the committee andthey did not need a union. He also stated that membersof the committee would be notified if an employee wasgiven a warning and they would get together withMcDivitt if someone was to be terminated and that thecommittee would have a say-so on the discharge. Ac-cording to Atchison, the committee was never given anyinformation or called concerning any disciplinary matter,including the termination of Mayer. Further, accordingto her, McDivitt did not accept any of the changes pro-posed by committee members.McDivitt testified he held a general meeting of the em-ployees on March 3, and told them the Company waschanging some wage rates and told them what tookplace at the first committee meeting. According to him,the second committee meeting was held on March 8 toget agreement from the committee on the company poli-cies.On March 23, a letter from the Charging Party wassent to McDivitt stating that, as McDivitt knew, theUnion was engaging in an organizing campaign at itsplant and that a substantial number of employees hadsigned union authorization cards.McDivitt stated that other committee meetings wereheld; one following the receipt of the union letter; an-other in April; and one just prior to July 4. In the Julymeeting, he said he told the committee that they were WISCONSIN BEEF INDUSTRIES, INC.261having trouble getting cattle and that some of the otheroperations in the area were shutting down to makechanges. He asked the committee to have an employeevote on whether they should work on a Saturday priorto a holiday or on the Monday preceding the holiday.Atchison stated that an employee vote was taken andthe employees voted to work on Monday and not onSaturday. Despite this vote, the employees had to workon both days and committee members went to McDivittand asked why. McDivitt stated that Respondent had or-dered too much beef and they would just have to work ahalf day on Saturday. After this, Atchison told herfellow employees she was quitting the committee andthey ought to get a union. She went to McDivitt andsaid she was quitting the committee because it was notdoing any good and that the employees had no confi-dence in it. Another employee was picked in her place.C. The Layoff and RecallPatricia Marco testified that just prior to July 21 Su-pervisor Arnsted asked her if Jerry Gibson or anotheremployee had anything to do with the Union. She toldArnsted that she did not know. Somewhere around thesame time, Arnsted told Marco that he understood therewas going to be a union meeting that night.Both of these remarks made by Arnsted, I find andconclude, are violative of Section 8(a)(l) since one is un-lawful interrogation and the other gives the impressionthat Respondent was engaging in surveillance of the em-ployees' union activities.On Monday, July 17, the Union filed a National LaborRelation Board petition for a unit of full-time and regularpart-time production and maintenance employees at Re-spondent. The petition was served on Respondent short-ly thereafter.Donvan Fox testified that on a Tuesday or Wednes-day, the week prior to the layoff, which would havebeen around July II or 12, he and McDivitt met withSchanno and Miller and one or two others and discussedthe availability of meat and other economic factors.Questions were raised about what would happen to theircustomers if they had a layoff. Schanno said that theyshould use their supervisors and keep some of the sup-plies going to their customers. In regard to the employ-ees, Schanno said something to the effect of letting themcool off a bit, that it would not hurt them any.On July 20, Jerry Gibson heard from his brother Tom,who worked in the office, that there would be a layoffthe following day. Tom Gibson stated that on July 21McDivitt told the office employees, including himself,that they were being laid off for economic reasons butthat they knew differently. He told them the layoffwould last about 2 weeks, that their jobs were secureand they should not worry, and that Schanno had saidhe wanted no unions in any of his plants.During the layoff period, Tom Gibson worked in theoffice and testified that other supervisory and mainte-nance people worked in the plant repackaging and ship-ping goods to customers.Gloria Denzel, who also worked in Respondent'soffice, stated that she heard from Krebsbach that therewould be a layoff 2 days before it happened. Krebsbachtold her that the employees wanted a union and thelayoff would be the Company's way of showing themthat they did not want it, and was going to be used toscare the employees. She corroborated Gibson that theywere told the layoff would be from I to 2 weeks andthey would be called back.After work was completed on July 21, McDivittcalled the production and maintenance employees to-gether and told them that there would be a layoff andsaid that there were two reasons for the layoff, that oneof them was a meat shortage but then did not mentionthe second reason. Several employees asked him for thesecond reason and he refused to state it.About 2-1/2 weeks later, Respondent recalled anumber of employees and started production on Wednes-day, August 9. The Union had filed a request to with-draw its July 17 National Labor Relations Board electionpetition on July 28 and the request was granted by theRegional Director with notice to Respondent. OnAugust 9, prior to beginning operations, McDivitt spoketo the recalled employees. According to Kenneth Tomp-kins, all the recalled employees, McDivitt, Arnsted, Fox,and one other supervisor were present. McDivitt saidthat they were there to try again and "you'll notice thereare a few employees that aren't here that were herebefore." He said they were not back because he knewthey were heading up the Union. McDivitt continuedthat they had laid them off because they they had triedto bring the Union in and they would do it six moretimes if they had to. Other employee witnesses corrobo-rated Tompkins' testimony. McDivitt also said that thosewho do not want to work nonunion could leave thenand he would not fight their unemploymnet compensa-tion.Donvan Fox testified that he and Arnsted, in makingup the list of employees to be recalled, used as a testboth ability and whether they thought the employeessupported the Union. He stated that prior to the layoffand during it they had learned from some of the employ-ees which of them supported the union and that they didnot recall employees they felt were union supporters.As the need for additional employees developed somenew employees were hired who had to be trained byothers and the Company sought workers through theState Employee Commission rather than recall employ-ees it felt were union inclined. Several union supporterswere sent to Respondent through the State EmploymentCommission and were upset that Respondent had not re-called them. Among them were Carol Phillippi andDonna Mayer. Mrs. Mayer (Daniel Mayer's wife) saidshe quit after 2 weeks because she got behind in her ownwork since she had to show new employees how to trimmeat. One such employee, Mary Marino, asked if shewould be "hassled" about the Union and was given a jobdifferent from what she had previously and had to liftpieces of meat throughout the day that she was unable tophysically handle. After not being given requested relief,she left at the end of the day and did not return. Otheremployees who were known union adherents were onlykept a short time.Employee Kathleen Austin stated that she was reem-ployed after the layoff and asked Supervisor Pfenning 262DECISION OF NATIONAL LABOR RELATIONS BOARDwhere the other employees were. Pfenning replied thatthey were not there, she supposed, because of the Union.Austin stated that she had signed a union card. Pfenningsaid she knew that and that McDivitt had asked her whyAustin had signed a card. She asked Pfennig how McDi-vitt knew that. Pfenning replied that McDivitt had a listof everybody who had signed a union card.Respondent stated that it was solely for economic rea-sons that it closed the plant. It stated that its principalsources of supply were the Green Bay and Huron plantsand, through its witnesses, estimated that 75 percent orbetter of its carcass beef came from those two plants. Itfurther intimated that with it being a new operation,when it went outside of its associated plants it needed topay cash for beef shipped because it did not have a longenough history to be accorded credit. It did not claimthat this worked a hardship on it. Respondent also statedthat the economic picture was bad at the time and that itcould not see operating at a possible loss during thisperiod and, since the Green Bay and Huron plants weredown for repairs, it decided that it was economically fea-sible to close the Eau Claire plant.In its defense, Respondent overlooks that one of its ex-hibits shows that the Fargo plant began to ship beef to itin the latter part of June and that by mid-July the Fargoplant was shipping in more beef than Green Bay orHuron and in the 2 weeks prior to the close down, wasshipping in more beef than the other two together. It ap-pears that the Green Bay plant apparently started cuttingdown its shipments prior to that time and shipped verysmall amounts through most of June. Respondent over-looks the Fargo shipments during this period, not claim-ing any inability of Fargo to keep Respondent suppliedwith carcass beef during the temporary closing of theother two plants. Similarly, there is no claim of a closingof the Fargo operation. Respondent's argument is thatthe beef source had been closed when the other twoplants were down. The omission of Fargo in this settingseverely damages Respondent's claim.Further neglected by Respondent is the fact that thiswas not a complete shutdown, that Respondent broughtits supervisors and some of its employees back to pack-age and ship meat to its main customers throughout theperiod of the shutdown to keep them supplied and tokeep its contacts with its main customers open.Furthermore, McDivitt testified specifically that whenRespondent reopened its plant on August 9, the beefmarket was then worse than when it had closed, thatprospects were more bleak but despite this, they startedup again because Schanno and Miller had decided it wasbest for the whole of the companies to reopen Respond-ent.When, to the foregoing, we add the overwhelmingnature of McDivitt's remarks at the August 9 reopeningplus the admission that Respondent sought to bring backonly those it was sure were not union supporters, it isclear that the shutdown was principally motivated byRespondent's desire to cool the ardor of its employeesfor a union. Certainly the Union's filing of an electionpetition 4 days before the layoff must certainly havebeen considered by Respondent, as undoubtedly its with-drawal of the petition prior to the reopening of the plantmay have helped in that decision. As McDivitt hadstated at an earlier time, Respondent would shut downbecause of the Union but the announced reason wouldnot be that. The testimony of McDivitt and DonovanFox was undenied by others in presenting Respondent'sdefense.In these circumstances, I find that Respondent violatedSection 8(a)(l) and (3), both in initiating the layoff and inits recall of employees. Those employees who were re-called later than August 9, or who were reemployedthrough the Wisconsin Unemployment Commission andpossibly some who were recalled on August 9, were notproperly dealt with by Respondent since both the layoffand the recall were designed to scare employees and ex-clude union sympathizers. Since the purpose of the layoffand recall was unlawful, the genuineness of all reinstate-ments is in question, particularly the late reinstatementsand those employed thorugh the Wisconsin StateAgency, and it will probably take a backpay proceedingto determine to whom Respondent owes a valid offer ofreinstatement since there appears to be genuine questionsconcerning the reemployment of some, if not most, ofthe employees.Respondent's testimony in regard to the decision beingmade to close the plant in the absence of McDivitt andwhile he was sick do not ring true and were contrary tothe testimony of both McDivitt and Fox. The shutdown,according to McDivitt, was based on his recommenda-tion. The knowledge that McDivitt had of the operationand of the shutdown, as the "one-man show" runningRespondent (as he was designated by Respondent wit-nesses) clearly demonstrates, and demonstrated to theemployees, that his antiunion statements as the reasonsfor the shutdown were accurate.Respondent specifically contests a duty to reinstate Pa-tricia Marco and Conrad Olson. Marco was termed aleadperson; however, her testimony indicated that shehad no true independent supervisory authority. She sug-gested names of persons for possibly hiring. She wentover the orders to make sure things were cleaned up atthe end of the day and, according to Respondent, couldallow persons to leave during the day. Such authority iswithin the ordinary capacity of a leadperson in workingon the assembly line with others, but it was not demon-strated that she had any true supervisory indicia or exer-cised independent judgment in any of her tasks. Re-spondent alleges in its brief that attempts were made torecall Olson to his former position but that he was un-available for work and had apparently moved from thearea. Respondent says that since there was no evidencethat he was involved in union activity or that the Com-pany knew that he was involved in union activity, that ithad no duty to reinstate him.Contra to Respondent, I have found above that thelayoff violated Section 8(a)(l) and (3) of the Act and thattherefore Respondent owes a duty to reinstate and makewhole all who were laid off, and this includes bothMarco and Olson, and I so find.D. Post Recall EventsIn September or October 1978, Respondent held ameeting of employees during which Chairman Schanno--- WISCONSIN BEEF INDUSTRIES, INC.263told employees that a wage survey was being made andthat adjustments in the salary structure would follow inthe future.William Lefcowitz was hired by Respondent as an as-sistant to McDivitt just prior to the Schanno meetingwith employees. He succeeded to McDivitt's position atthe end of November. Lefcowitz testified he was at themeeting and said Schanno announced Respondent wascontemplating a wage increase.According to the employees, there were some outsidepersons in the plant asking questions of the employees inOctober.According to Respondent, an announcement was madein late October that there would be an increase but thatthe amount had not been determined. It states it wasawaiting advice from counsel on President Carter's wageand price guidelines before it decided on the amount ofthe increase. Nevertheless, Respondent maintains thatduring the week of October 16 it decided that it wouldgive an increase of 50 cents an hour of which 30 cents anhour would be paid at the beginning of its fiscal year anda 20-cent increase would be given 6 months later. Al-though claiming that this was decided, it did not an-nounce its decision until November 3, after the start ofits fiscal year.On October 24, the Union filed a second petition for aP & M unit at Respondent, and Respondent receivedcopies of the petition. Following such receipt, on No-vember 3, McDivitt announced to the employees thatthey were receiving a wage increase retroactive to Octo-ber 29 and would receive another increase in July. Theannouncement did not comport with Respondent's testi-mony about a 6-month second increase.Respondent maintains that this wage increase was per-fectly proper and was not meant as an inducement to theemployees to abandon their union activities.General Counsel and the Charging Party maintain thatthe announcement of the wage increase coming immedi-ately after the filing of the union petition is extremelysuspicious, particularly when it was a substantial amountcoming so soon after the Company had laid off employ-ees because of its bleak prospects. Up until this time, Re-spondent was claiming to its employees that it could notgrant wage increases because of the problems it had inkeeping the plant going, its problems with the beef sup-plies and its overall financial picture. It seems startlingthat 2 months after a layoff for "economic reasons" andwith worse prospects when it restarted, Respondent wasable to announce that the employees were receiving a50-cent wage raise.In view of Respondent's previous actions toward theunion organizational efforts of its employees and in viewof the new petition filed by the Union just prior to theannouncement that the employees would receive wageincreases, I find it impossible to credit Respondent's de-fense that it was providing this wage increase withoutany thought to its effect on its employees' union organi-zational activities and that it had been decided uponprior to knowing of such.Respondent knew that its employees still had some in-terest in the Union following the layoff and recall. Itknew that from the statement of one of the persons whowas recalled at a late date, wondering whether shewould be "hassled" because of her prounion sentiments.Another employee wore a hardhat at work with proun-ion stickers on it following the recall and Respondentasked her to remove the stickers and finally provided herwith a new hardhat when they could not be scraped offthe helmet. Efforts by Respondent to say that it wasafraid the stickers might fall off and get into the meat arerather ridiculous on the face of the fact that the stickerscould not be removed from the hat when the employeetried to do so.Respondent's statement in regard to the wage raisecannot be credited under all the circumstances presenthere.I find that Respondent violated Section 8(a)(I) of theAct by promising and granting its employees a wage in-crease for the purpose of undermining their union affili-ations.E. SummaryIn sum, I find that the allegations in the complaintconcerning violations of Section 8(a)(l), (2), and (3) ofthe Act have been fully proved and will issue an appro-priate Order to remedy such.111. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section IIand therein found to constitute unfair labor practices inviolation of Section 8(a)(1), (2), and (3) of the Act, oc-curring in connection with Respondent's business oper-ations, as set forth in section 1, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discharged Daniel L.Mayer on March 13, 1978, and did not thereafter offerhim reinstatement and that it laid off its complement ofemployees on July 21, 1978, and did not thereafter offerto all of its employees full and immediate reinstatement, Irecommend that Respondent offer Mayer and all its em-ployees immediate and full reinstatement to their formerpositions or, if such positions have been abolished, thento any substantially similar positions, without prejudiceto their seniority or other rights and privileges previous-ly enjoyed, and that Respondent make them whole forany loss of pay they may have suffered by reason of Re-spondent's discriminatory actions by payment to them ofa sum equal to that which each would have normally re-ceived as wages from the dates of their termination, orlayoff, until Respondent offers them reinstatement, lessany net earnings for the interim. Backpay, plus interest,is to be computed on a quarterly basis in the manner pre-scribed in F W Woolworth Company, 90 NLRB 289 264DECISION OF NATIONAL LABOR RELATIONS BOARD(1950), and Florida Steel Corporation, 231 NLRB 651(1977).2I further recommend that Respondent makeavailable to the Board, upon request, payroll and otherrecords in order to facilitate checking the amounts ofbackpay due them and other rights they might be enti-tled to receive.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent violated Section 8(a)(3) and (1) of theAct by the discriminatory termination of Daniel L.Mayer and by both the layoff method of its complementof employees and by its recall methods because they en-gaged in union and concerted activities among them-selves and with other employees for the purposes ofmutual aid and protection.3. Respondent violated Section 8(a)(2) and (1) of theAct by forming, dominating, assisting, supporting, andrecognizing the Wisconsin Beef Industries, Inc., employ-ee committee.4. Respondent violated Section 8(a)(1) of the Act by:(a) Unlawfully interrogating employees about theirunion activities and sentiments and their knowledge ofthe union sentiments and activities of other employees.(b) Threatening employees that unless employeesceased their union activities, they could lose their jobs.(c) Promising and granting wage increases and otherbenefits to induce employees to withdraw their supportfor the Union.(d) Creating the impression that it surveilled its em-ployees' union activities, and by requesting an employeeto attend a union meeting and report about it to its plantmanager.(e) Warning employees that it would only operate itsplant on a nonunion basis and would close its plantbefore operating with a union.(f) Telling its employees that it laid them off and didnot recall some of its employees because of its employ-ees' union activities.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this case consid-ered as a whole, I hereby issue the following recom-mended:ORDER3The Respondent, Wisconsin Beef Industries, Inc., itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discriminatorily terminating or laying off employ-ees because they engage in union and concerted activitiesamong themselves and with other employees for theirmutual aid and protection.2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962)a In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) Forming, dominating, assisting, supporting, andrecognizing the Wisconsin Beef Industries, Inc., employ-ee committee. Nothing in this Order will require Re-spondent to vary or abandon any benefits granted to theemployees through the medium of the committee.(c) Unlawfully interrogating employees about theirunion activities and sentiments and their knowledge ofthe union sentiments and activities of other employees.(d) Threatening employees that unless employeesceased their union activities they could lose their jobs.(e) Promising and granting wage increases and otherbenefits to induce employees to withdraw their supportfor the Union. Nothing in this Order will require Re-spondent to withdraw granted wage increases to its em-ployees.(f) Creating the impression that it surveilled its em-ployees' union activities, and by requesting an employeeto attend a union meeting and report about it to its plantmanager.(g) Warning employees that it would only operate itsplant on a nonunion basis and would close its plantbefore operating with a union.(h) Telling its employees that it laid them off and didnot recall some of its employees because of its employ-ees' union activities.(i) In the same or any other manner interfering with,restraining, or coercing employees in the exercise ofrights under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer full and immediate reinstatement to and makeDaniel L. Mayer and all of the employees it laid offwhole for the loss of pay they suffered by reason of Re-spondent's discrimination against them in accordancewith the recommendations set forth in the section of thisDecision entitled "The Remedy."(b) Withdraw and withhold recognition from and com-pletely disestablish Wisconsin Beef Industries, Inc., em-ployee committee, or any successor thereto, as the repre-sentative of the employees for the purpose of collectivebargaining, including grievance settlements.(c) Post at all customary places in its plant and officecopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the RegionalDirector for Region 18, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."